Citation Nr: 0018320	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-32 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
February 1959, and from June 1964 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for 
osteoarthritis, denied an increased rating for hypertension, 
and denied entitlement to a total disability rating; and a 
December 1997 rating decision which denied service connection 
for residuals of a left ankle injury.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in Washington, D.C., in 
October 1999.  Shortly after the hearing, the veteran's 
representative submitted a medical statement with a waiver of 
review by the agency of original jurisdiction in accordance 
with 38 C.F.R. § 20.1034.  

The issues of entitlement to an increased rating for 
hypertension, and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities will be addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service medical records indicate that the veteran twisted 
his left ankle in February 1966, and fractured a metatarsal 
in his left foot in January 1970.  

3.  A medical statement relates the veteran's osteoarthritis 
of the left ankle to the fracture he sustained in service.  

4.  A medical statement asserts that there is a relationship 
between the veteran's osteoarthritis of the lumbosacral 
spine, hips, and knees and veteran's military service, or to 
the osteoarthritis of the left ankle.  


CONCLUSION OF LAW

The veteran has submitted well-grounded claims for service 
connection for residuals of a left ankle injury and 
osteoarthritis.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was seen 
for complaints of a twisted left ankle in February 1966.  No 
further complaints were noted.  In January 1970, he injured 
his left foot when he slipped while playing volleyball.  X-
rays revealed a fracture of the bone of the fifth metatarsal.  
There was no artery or nerve involvement.  He was evacuated 
to Japan in a short leg cast.  He was kept in a walking cast 
until early March 1970, and progressed to full weight-bearing 
ambulation by the middle of March.  Subsequent X-rays in July 
1972, showed an old ununited fracture of the base of the 
fifth metatarsal.  There was a moderate gap between the 
fragments and no evidence of callus.  Otherwise findings were 
within normal limits.  X-rays taken in June 1975 again 
indicated an old fracture of the base of the fifth metatarsal 
bone.  A rather large fragment had been separated from the 
base and rotated 90 degrees.  The fragments were in contact, 
but it could not be ascertained if union had taken place.  
The other bones of the foot appeared normal.  X-rays taken in 
December 1976 revealed an old fracture of the base of the 
fifth metatarsal bone, with no evidence of bone destruction 
or other pathology.  Upon separation examination in October 
1971, no residual disability of the left foot or ankle was 
reported.  

In an April 1972 rating decision, the RO granted service 
connection for residuals of a fracture of the left fifth 
metatarsal and assigned a noncompensable rating, effective 
December 15, 1971.  In a January 1973 rating decision, the RO 
granted a 10 percent rating for residuals of a fracture of 
the left fifth metatarsal, effective December 15, 1971.  

In a September 1996 letter, David McLeod, M.D., of the 
Richmond Health Care Group, reported that the veteran had 
hypertension and long-standing osteoarthritis.  He noted that 
the veteran's complaints of joint pain began while he was in 
service.  The pain from the osteoarthritis had progressively 
gotten worse, and he had increased difficulty handling the 
emotional stress he encountered in his position as a manager 
at the Post Office.  

In a November 1997 statement, the veteran filed a claim for 
service connection for residuals of a fracture of the left 
ankle.  He asserted that he fractured the ankle at the same 
time that he injured his foot in January 1970, while serving 
in the Republic of Vietnam.  He was treated at the 93rd 
Evacuation Hospital, and then medevaced to the U.S. Army 
Hospital, Camp Zama, Japan.  He also asserted that he could 
not return to parachute jump status because of this injury.  

In an October 1999 letter, Dr. McLeod stated that the 
veteran's current disability from generalized osteoarthritis 
of the left ankle was "clearly related to [the] initial 
fracture sustained while on active duty in Viet Nam and the 
cumulative trauma he sustained during [his] 131/2 years as a 
paratrooper in the United States Army."  Dr. McLeod further 
stated that the veteran had developed more generalized 
osteoarthritis over the ensuing years involving his 
lumbosacral spine, hips, and knees.  His daily activities 
were greatly restricted by the ongoing pain, and he had been 
unable to work for the past three years.  

II.  Analysis

The threshold question to be addressed, in any claim, is 
whether the veteran has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claims must fail and 
there is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  Although the claim need 
not be conclusive, the statute [38 U.S.C.A. §5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service connection will be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  In 
addition, disabilities aggravated by service-connected 
disabilities are also granted service connection.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).

Based upon a review of the evidence, the Board finds, on a 
preliminary basis, that the veteran's claims for service 
connection for residuals of a left ankle injury and 
osteoarthritis are plausible.  The record indicates that the 
veteran twisted his left ankle in service, and fractured his 
fifth metatarsal.  He currently has osteoarthritis of the 
left ankle, as well as his lumbosacral spine, his hips, and 
his knees.  A medical statement from the veteran's physician 
indicated that the osteoarthritis in the veteran's left ankle 
was related to the "initial fracture" he sustained in 
military service.  He further indicated that it was possible 
that the generalized osteoarthritis in the veteran's 
lumbosacral spine, hips, and knees may be related to the 
osteoarthritis of the left ankle.  Therefore, the Board finds 
that the veteran has submitted well-grounded claims for 
service connection for residuals of a left ankle injury and 
osteoarthritis on a direct and/or secondary basis.  See 
Caluza, supra.  


ORDER

To the extent that the veteran's claims of service connection 
for residuals of a left ankle injury and osteoarthritis are 
well grounded, thereby giving rise to a duty to assist in 
their development, the appeal is granted.  


REMAND

Initially, it is noted that the record indicates that the 
veteran has been awarded medical disability retirement 
benefits through the federal government.  Records used in 
making that determination are not in the claims file, other 
than a letter from the Office of Personnel Management 
informing the veteran that the benefits had been approved.  
The veteran has asserted that he had to retire from his 
position with the U.S. Postal Service because of his service-
connected (and claimed service-connected) disabilities.  He 
has also indicated that the only records used in making the 
determination regarding his retirement were his VA medical 
records which are currently in the claims folder.  However, 
if further administrative decision-making documents are 
available, which might further explain the reasons for the 
veteran's retirement, they should be associated with the file 
since they would be relevant to his claim for a total 
disability rating.  

For the reasons briefly set forth above, the Board has found 
the veteran's claims for service connection for residuals of 
a left ankle injury and osteoarthritis to be well grounded.  
As such, there is a duty to assist the veteran in the 
development of his claim.  Clarification of Dr. Mcleod's 
opinion is needed as well as a VA examination.

With regard to the evaluation of the veteran's service-
connected hypertension, the Board notes that the regulations 
pertaining to rating cardiovascular disabilities, which 
include hypertension, were revised effective January 12, 
1998.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet. App. 79 (1997) (per curiam order).  Therefore, in 
reviewing the case, the Board and the RO must evaluate the 
veteran's hypertension under both the old and current 
regulations to determine whether he is entitled to an 
increased evaluation under either set of criteria.  The VA 
General Counsel has recently provided guidance as to how such 
changes in rating criteria should be applied:  

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461 (1997).  

The July 1997 statement of the case predates the issuance of 
the new cardiovascular rating criteria and therefore the 
veteran's service connected hypertension has not been 
evaluated under the new rating criteria by the RO.  
Accordingly, following completion of the development 
requested in this remand, the RO must consider the veteran's 
claim for an increased rating for hypertension under both the 
old and new rating criteria.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain copies of any recent 
records of VA or non-VA treatment for residuals 
of a left ankle injury, osteoarthritis of the 
lumbosacral spine, hips, and knees, and 
hypertension, that have not already been 
associated with the veteran's claims file.  

2.  The RO should request further documentation 
from the U.S. Office of Personnel Management that 
pertains to any discussion of the reasons for the 
veteran's retirement from the U.S. Postal 
Service, as well as the relevant disabilities 
which necessitated his retirement.  

3.  The veteran should be advised that he may 
submit further statements from Dr. McLeod to 
provide clarification and/or an explanation of 
the rationale for the opinions he has expressed 
in support of the veteran's claims.  

4.  The veteran should be scheduled for a VA 
orthopedic examination.  Before evaluating the 
veteran, the examiner should review the claims 
folder, including the service medical records, 
which should be provided to him/her prior to the 
examination.  After the examination (which should 
include x-rays or any other tests deemed 
indicated by the examiner) and a review of the 
record, the examiner should provide written 
responses, to the extent feasible, to the 
following questions:  

(a)  Does the veteran currently have a left 
ankle osteoarthritis or any other left 
ankle disorder?  If yes, is it at least as 
likely as not that the currently shown 
disability was a residual of the foot 
injury he sustained in service, or any 
other trauma in service?  

(b)  Does the veteran have osteoarthritis 
of the lumbosacral spine, hips, and knees?  
If so, when did it have its onset?  Is it 
at least as likely as not related to any 
osteoarthritis of the left ankle, or any 
other aspect of the veteran's military 
service? 

(c)  What is the effect of the service 
connected residuals, fractured left fifth 
metatarsal on the veteran's ability to 
obtain and retain gainful employment?

The examination report should reflect review of 
all pertinent material in the claims folder and 
include a complete rationale for all opinions 
expressed.  It is imperative that the examiner 
preface his/her answer with any underlined phrase 
indicating the VA's standard of proof.

5.  The RO should schedule the veteran for an 
examination to ascertain the current severity 
of the veteran's hypertension, as well as any 
symptomatology associated with that 
hypertension.  The examiner must be provided 
with the old and revised criteria for 
evaluating hypertension and hypertensive and 
arteriosclerotic heart disease.  The examiner 
should evaluate the veteran's blood pressure 
and also determine if there is any heart 
disease present.  If heart disease is 
present, the examiner should address each of 
the criteria in the rating schedule (old and 
new) for the appropriate heart disease to 
assure that all findings necessary to rate 
the veteran are included in the examination 
report.  It is noted that the examiner must 
not assign a disability rating.  The examiner 
should discuss the effect of the hypertension 
and any related heart disease and the service 
connected vasomotor rhinitis on the veteran's 
ability to pursue gainful employment. 

6.  After the above development has been 
accomplished, the RO should readjudicate the 
veteran's claims for entitlement to service 
connection for residuals of a left ankle 
injury and osteoarthritis; entitlement to an 
increased rating for hypertension (under both 
the old and new rating criteria); and 
entitlement to a total disability rating 
based on individual unemployability due to 
service-connected disabilities.  If any of 
the determinations remain adverse to the 
veteran, he and his representative should be 
furnished a Supplemental Statement of the 
Case, and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



